internal_revenue_service department of the treasury number release date index number washington dc person to contact refer reply to cc psi b01-genin-147014-02 date jan dear this letter responds to your letter dated date regarding the sale of limited_partnership units notwithstanding the fact that the sales_price would be significantly less than the purchase_price paid the determination gain_or_loss on the transaction would include not only the amount received in exchange for the limited_partnership units but would include the relief of your share of partnership liabilities as well under sec_752 any decrease in a partner’s share of liabilities of the partnership shall be considered as a distribution of money to the partner by the partnership this cash distribution would decrease the basis that you have in your limited_partnership units to the extent that this amount exceeds your basis gain will be recognized while you characterize your limited_partnership units as a tax albatross you must keep in mind that your basis was increased under sec_752 by your share of partnership liabilities this increased basis allowed you to take certain deductions in prior years which reduced your basis if you have any further questions please contact at s david r haglund sincerely david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries
